Citation Nr: 0114216	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
November 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim to 
reopen for service connection for schizophrenic reaction.


FINDINGS OF FACT

1.  An unappealed RO decision in February 1994 denied the 
veteran's application to reopen a claim of entitlement to 
service connection for schizophrenic reaction. 

2.  The evidence associated with the claims file subsequent 
to the February 1994 rating decision does not tend to 
establish any material fact which was not already of record 
at the time of the February 1994 rating decision and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision, which declined to 
reopen the veteran's claim for service connection for 
schizophrenic reaction, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The evidence received since the February 1994 rating 
decision is not new and material, and the veteran's claim for 
service connection for schizophrenic reaction is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
 (VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board notes that the provisions of VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  After examining the record, the Board is 
satisfied that the veteran was provided adequate notice as to 
the evidence needed to reopen her claim.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

A review of the records shows that a February 1962 rating 
decision denied the veteran's claim for entitlement to 
service connection for nerves, to include schizophrenic 
reaction, based on an underlying finding that the veteran's 
schizophrenia preexisted his entry into active duty in 
December 1957 and was not aggravated by such service.  The 
veteran was notified of that determination and apprised of 
appellate rights and procedures, but he did not initiate an 
appeal.  Accordingly, the February 1962 rating decision 
became final.  38 U.S.C.A. § 7105(c).  The veteran attempted 
to reopen his claim for schizophrenia in 1993 and 1994.  By 
rating decisions dated March 1993 and February 1994, the RO 
determined that new and material evidence had not been 
presented or secured and that the veteran's claim had 
therefore not been reopened.  The veteran was notified of the 
determinations and apprised of appellate rights and 
procedures, but he did not initiate an appeal to the February 
1994 decision.  Accordingly, the February 1994 rating 
decision became final.  38 U.S.C.A. § 7105(c).  In July 2000 
the veteran again attempted to reopen his claim.  By a rating 
decision dated August 2000, the RO again determined that new 
and material evidence had not been presented or secured and 
that the veteran's claim had therefore not been reopened.  
The present appeal ensued.

The evidence of record at the time of the February 1994 
decision included: service medical records; VA outpatient 
treatment reports dated July 1985 to May 1993; VA examination 
for joints dated October 1993 which noted schizophrenia.  

The evidence received subsequent to the February 1994 rating 
decision includes: VA outpatient treatment reports dated May 
1995 to July 2000; veteran's statement dated June 2000.

The post 1994 medical records indicate some treatment for 
schizophrenia; however, the newly received medical evidence 
adds nothing new to the record and essentially duplicates 
medical evidence before the RO in February 1994, which showed 
schizophrenia with no medical evidence of aggravation in 
service.  The evidence is thus cumulative of evidence 
previously considered, and in effect documents the veteran's 
schizophrenia treatment.  What is missing then and continues 
to be absent in the record is medical evidence indicating 
aggravation of his schizophrenia condition while in service 
or diagnosis to a compensable degree within one year 
following separation from service.  

While the Board acknowledges the veteran's statements which 
express the veteran's personal belief that his disorder was 
aggravated in service, to the extent that he is attempting to 
present argument regarding medical causation, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
His contentions in this regard were previously of record and 
his current contentions, being essentially the same, are not 
new and material to his claim.


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for schizophrenic reaction, 
the appeal is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

